Citation Nr: 1529768	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION


The Veteran had honorable service from October 1979 to June 21, 1991.  The character of discharge from June 13, 1991 to June 28, 1996 has been deemed to be dishonorable for VA purposes.  See the June 2009 Administrative Decision.

This appeal arose before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Houston, Texas, Department of Veterans Affairs (VA), Regional Office (RO).  

The issue of entitlement to an increased evaluation for the service-connected left shoulder disability has been raised by the record in the December 2013 VA Form 9, Appeal to Board of Veterans' Appeals, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran had requested to appear at a personal hearing before RO personnel; this hearing was scheduled for April 18, 2013.  It was noted that he had failed to appear.  However, a VA Form 21-0820, Report of General Information, dated April 5, 2013 documented a telephone call from the Veteran indicating that he had received the letter scheduling his requested RO hearing on March 18, 2013.  He stated that he would be unable to attend the April 18 hearing and requested that it be rescheduled.  It was explained to him that this request would be forwarded to RO personnel and that they would contact him about a new hearing date.  In his December 2013 substantive appeal, the Veteran indicated that the RO hearing had not been rescheduled.  The Board will, therefore, remand this case to the RO so that the Veteran's requested RO hearing can be scheduled.  The Board will also defer a decision concerning the claims of entitlement to service connection for bilateral shin splints and a low back disorder pending the outcome of the hearing.
As to the neck claim, the Board finds that additional development is needed as well.  

The Veteran, in his December 2013 substantive appeal, has argued that it is believed that the pain he has in his neck is from the injury he sustained in service to his left shoulder (which has been service-connected).  There is no opinion of record as to the potential relationship between his service-connected left shoulder disability and his complaints of neck pain.  Therefore, the Board finds that an examination to address this question must be performed before a final decision can be made.  See 38 C.F.R. § 3.159 (2014).  

While the case is in remand status, the Veteran must also be requested to provide information as to any treatment that he receives for his claimed conditions.  Any identified records must be obtained.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a personal hearing before RO personnel.  A copy of the letter advising the Veteran of the time and location of the hearing must be included in the claims folder.

2.  Request that the Veteran provide the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for his claimed shin splints, neck and low back disorders.  He must sign and return an appropriate authorization to permit the release of any identified private treatment records to VA.  At least two attempts must be made to obtain any identified private records.  All efforts to obtain any VA records must continue until it is determined that the records identified cannot be located or that further attempts to obtain them would be futile.  All efforts to obtain any records must be fully documented for inclusion in the claims folder.

3.  Schedule the Veteran for an orthopedic examination of his neck.  The examiner must review the entire claims folder, to include the service treatment records, and this review must be documented in the examination report.  All appropriate special studies deemed necessary must be conducted.  The examiner must provide a diagnosis concerning any cervical spine disorders currently present.  An opinion must then be rendered as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any diagnosed cervical spine disorder is either caused or aggravated by (beyond its natural progression) by the service-connected left shoulder disability. 

A complete rationale for all opinions proffered must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  The AOJ/RO must then review the actions taken and ensure that they comply with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the instructions have not been complied with, the AOJ/RO must undertake all corrective actions necessary.

5.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse actions of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder, and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

6.  After completion of the above-requested development, to the extent possible, the AOJ/RO must readjudicate the Veteran's claims.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided an appropriate supplemental statement of the case, and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

